DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-5, 7, 9, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 September 2020.
Claims 1-30 are pending in the instant application.
Claims 1-3, 6, 8, 10-12, and 14-30 are examined in the instant Office action.

Withdrawn Rejections
The prior art rejections are withdrawn in view of arguments on pages 10-14 of the Remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following rejection is newly applied:
35 U.S.C. 103 Rejection #1:
Claims 1-3, 6, 8, 10-12, 14-15, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. [WO 2015/074005 A1] in view of Kalevo [US PGPUB 2011/0274349 A1].
Claim 1 is drawn to a method of operating a sequencing system configured to sequence at least 100,000 DNA molecules in parallel.  The method comprises receiving a first set of data frames from a sensor chip including a plurality of cells.  Each cell is configured to generate detection signals for determining the state of the cell over time.  Each data frame includes the detection signals from the plurality of cells and corresponds to a different time.  The method comprises extracting information from the detection signals of the plurality of cells in the first set of data frames to obtain first digested information.  The first digested information is used to determine the states of the plurality of cells.  The method comprises generating a first group of digested frames that includes the first digested information extracted from the first set of data frames.  A number of digested frames in the first group of digested frames is less than a number of data frames in the first set of data frames.  The method comprises sending the first group of one or more digested frames to a processor for use in determining the states of the plurality of cells.

The document of Rothberg et al. studies an active-source, integrated device for rapid analysis of biological and chemical specimens [title].  The abstract of Rothberg et al. teaches that an application of the device is to analyze signals from cell wells in order to sequence DNA.  Paragraph 36 of the disclosure exemplifies a “data frame” to be a data point.  Paragraph 58 of Rothberg et al. teaches that a “pixel” exemplifies a unit cell that has a sample well.  Paragraph 206 of Rothberg et al. teaches analysis of signals from the sensor chip as a function of time.  Paragraph 202 of Rothberg et al. exemplifies that each well comprises a nucleic acid molecule.  Paragraph 222 of Rothberg et al. teaches sensor chips with over 100,000 pixels.  Paragraphs 311-312 of Rothberg et al. at least suggests the digestion of data frames into digested information using light sources that hit multiple pixels in parallel and then are integrated into a common control signal.  Paragraph 49 of Rothberg et al. teaches that it is advantageous to conduct the analysis in parallel.  Paragraphs 223-224 of Rothberg et al. teach the device limitations of the claims.
Rothberg et al. does not teach extracting information from the detection signals.
The document of Kalevo studies a method and apparatus for reducing size of image data [title].  The abstract of Kalevo teaches extracting data from a pixelated image and digesting the pixelated image data to create a lower-resolution output data that represents the original data with less data frames.



With regard to claims 3 and 20, paragraph 202 of Rothberg et al. exemplifies that each well comprises a nucleic acid molecule.  

	With regard to claims 6, 8, 10-12, 14-15, 19, and 21 the abstract of Rothberg et al. teaches the application of sensor chip analysis to sequencing.  Paragraphs 311-312 of Rothberg et al. teach data frames that are digested to form the frame map that is the common control signal from multiple sequencing cycles.  Since there are multiple light sources, when each of the multiple light sources hits the sensor chip, each of the sets of pixels hit by each individual light source forms a digested frame of a specific size.  It is interpreted that each light source is designed to hit a desired set of pixels.

	With regard to claim 18, paragraph 524 of Rothberg et al. teaches an FPGA and ASIC.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the interactions of the lights sources with the pixels to be in parallel wherein the motivation would have been that such an arrangement yields maximum data as a function of time [paragraphs 49 and 311-312 of Rothberg et al.].


The following rejection is newly applied:
35 U.S.C. 103 Rejection #2:
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of Kalevo as applied to claims 1-3, 6, 8, 10-12, 14-15, and 16-21 above, in further view of Chen et al. [US PGPUB 2011/0193249 A1].
Claim 23 is further limiting comprising applying an electric field across a nanopore.
Claim 24 is further limiting comprising detecting signals using resistance of the cell.
Rothberg et al. and Kalevo make obvious sensor chips for measuring many DNA sequences in parallel, as discussed above.
Rothberg et al. and Kalevo do not teach the properties of the nanopores of electric field and resistance.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the pixelated chip data of Rothberg et al. and the lower resolution data of Kalevo by use of the electrical properties of nanopores of Chen et al. wherein the motivation would have been that Chen et al. gives additional physiological properties of the nanopores useful for sequencing [abstract and paragraph 24 of Chen et al.].

The following rejection is newly applied:
35 U.S.C. 103 Rejection #3:
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of Kalevo as applied to claims 1-3, 6, 8, 10-12, 14-15, and 16-21 above, in further view of Haddad [US PGPUB 2004/0041998 A1].
Claim 30 is further limiting wherein the pre-processing circuit is part of an integrated circuit that is separate from the sensor chip and the processor.
Rothberg et al. and Kalevo make obvious sensor chips for measuring many DNA sequences in parallel, as discussed above.
Rothberg et al. and Kalevo do not teach the hardware limitations of the claims.
The document of Haddad teaches a non-contact optical imaging system for biometric identification [title].  The apparatus on the cover figure of Haddad (along with 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the pixelated chip data of Rothberg et al. and the lower resolution data of Kalevo by use of the electrical properties of the electrical hardware of Haddad wherein the motivation would have been that Haddad gives additional electrical hardware units that are robust and useful for general data analysis (e.g. sequencing data signals) [cover figure of Haddad].

Response to Arguments
Applicant argues that Rothberg et al. does not teach the data extraction and data compression limitations of the claims.  The prior art document of Kalevo has been added to address these limitations.

Allowable Subject Matter
Claims 16, 22, and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or suggest the mathematical manipulations of AC signals recited in the claims.  The prior art does not teach or suggest the mathematical manipulation of data frames recited in claims 25-29.

Related Prior Art

However, the documents do not teach digesting the data into a common signal.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
	
Conclusion
	No claim is allowed.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        21 February 2021